o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et1 genin-128111-13 number release date uil -------------------------------------------- ----------------------------------------- -------------------------------------------- ------------------------------- dear ------------------ this letter responds to your memo dated date which you forwarded to janine cook deputy division counsel deputy associate chief_counsel eoeg by email your memo requested information regarding employment_tax responsibilities under sec_3401 and sec_3504 of the internal_revenue_code code the code requires employers to report deposit and pay federal employment_taxes federal employment_taxes_generally refer to federal_insurance_contributions_act fica tax federal_unemployment_tax_act futa_tax and federal_income_tax withholding whether a person is an employer for employment_tax purposes is determined under the common_law rules guidelines for determining whether an employer-employee relationship exist are found in three substantially_similar sections of the employment_tax regulations - sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31 c - relating to fica tax futa_tax and income_tax_withholding respectively generally the relationship of employer-employee exists when the person for whom the services are being performed has the right to direct and control the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and the means by which the result is accomplished under sec_3401 of the code if a person who is not the common_law employer has control of the payment of wages that person is considered the employer for income_tax_withholding purposes the person with control of the payment of wages is sometimes called a statutory employer or sec_3401 employer neither the fica nor the futa contains a definition of employer similar to the definition contained in sec_3401 however 419_us_43 holds that a person who is an employer under sec_3401 relating to income_tax_withholding is also an employer for purposes of fica withholding the otte decision has been interpreted genin-128111-13 to provide that the person having control of the payment of wages is also an employer for purposes of the employer fica tax and futa_tax thus a person that is determined to be a sec_3401 employer is now required to report deposit and pay income_tax_withholding fica tax and futa_tax when determining whether a person has control of the payment of wages the focus is on the legal control of the payment of wages sec_31_3401_d_-1 of the employment_tax regulations the irs considers the facts and circumstances of a particular situation to determine whether a person has legal control of the payment of wages see eg 109_f3d_989 4th cir 132_tc_279 thus whether a person who is not the common_law employer is liable for employment_taxes as a sec_3401 employer depends entirely on the facts and circumstances there are no procedures to follow to become a sec_3401 employer because it is not a status that a person can elect sec_3504 of the code authorizes the service to designate an agent to perform such acts as are required of employers under the code all provisions of law applicable with respect to an employer including penalties and liability for employment_taxes are applicable to the sec_3504 agent the employer for whom the agent acts remains liable for the employment_taxes as well in contrast to sec_3401 there are procedures that must be followed by a person who wishes to become authorized as the sec_3504 agent on behalf of an employer the general procedures for requesting authorization to act as a sec_3504 agent are found in revproc_70_6 1970_1_cb_420 generally a request is made by filing form_2678 employer payer appointment of agent executed by the employer and the person the employer wishes to appoint as its sec_3504 agent simplified procedures apply with respect to government agencies wishing to act as sec_3504 agent on behalf of participants enrolled in a federal state_or_local_government program that provides funding for the provision of certain care services see revproc_80_4 1980_1_cb_581 as modified and amplified by notice_2003_70 2003_2_cb_916 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2013_1 sec_2 2013_1_irb_7 date if you have any additional questions please contact -------------------------- at --------------------- sincerely paul j carlino branch chief employment_tax branch tax exempt government entities
